DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 5/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on applications 16/175246, 16/803109, 16/132062 and patent numbers 11,016,456, 10,452,127, 10,367,353, 10,873,211, 10,444,818, 11,016,553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Vrla (reg. 43,973) on 5/27/2021.

The application has been amended as follows: 
35. (Currently Amended) A flexible datacenter comprising: 
a behind-the-meter (BTM) power input system; 
a power distribution system; 
a plurality of computing systems; and 
a datacenter control system configured to modulate power delivery to the plurality of computing systems from the BTM power input system based on BTM power availability at the BTM power input system, 
wherein the datacenter control system controllably enables or disables power delivery to respective computing systems of the plurality of computing systems based on BTM power availability at the BTM power input system, 
wherein the datacenter control system is further configured to transfer a workload from the plurality of computing systems to a second plurality of computing systems in response to detecting a change in BTM power availability at the BTM power input system, wherein the second plurality of computing systems is positioned at a second flexible datacenter, and 
wherein the BTM power input system is configured to receive BTM power from a power generation system configured to provide power to a power grid.

53. (Canceled) 

	54. (Currently Amended) The flexible datacenter of claim 35, wherein the flexible datacenter is coupled to a first power generation station such that the plurality of computing systems operates using BTM power from the first power generation station; and wherein the second flexible datacenter is coupled to a second power generation station such that the second plurality of computing systems operates using BTM power from the second power generation station.

57. (Currently Amended) A system comprising: 
a first flexible datacenter; 
a behind-the-meter (BTM) power input system; 
a power distribution system; 
a first plurality of computing systems configured to receive power from the BTM power input system via the power distribution system; 6First Named Inventor: David Henson Application No. 16/528,348
a second flexible datacenter; and 
a routing control system configured to modulate power delivery to the first plurality of computing systems from the BTM power input system based on BTM power availability at the BTM power input system, 
wherein the routing control system controllably enables or disables power delivery to respective computing systems of the first plurality of computing systems based on BTM power availability at the BTM power input system,
wherein the routing control system is configured to transfer a workload from the first plurality of computing systems to a second plurality of computing systems at the second flexible datacenter in response to detecting a change in BTM power availability at the BTM power input system, and 


60. (Currently Amended) A method of dynamic power delivery to a flexible datacenter using behind-the-meter (BTM) power from a power generation system configured to provide power to a power grid, comprising: 
monitoring, by a control system, BTM power availability at the flexible datacenter; 
determining that a ramp-up condition is met, wherein the ramp-up condition depends at least in part on BTM power availability at a BTM power input system at the flexible datacenter; 
based on determining that the ramp-up condition is met, enabling BTM power delivery from the
causing the one or more computing systems to perform a predetermined computational operation using BTM power; and
determining that a ramp-down condition is met, wherein the ramp-down condition depends at least in part on BTM power availability at the BTM power input system at the flexible datacenter; and
based on determining that the ramp-down condition is met, disabling the BTM power delivery to one or more computing systems at the flexible datacenter.

61. (Canceled)

	65. (Previously Presented) The flexible datacenter of claim 35 wherein BTM power availability at the BTM power input system comprises an indication that it is economically or operationally disadvantageous to provide power generated by the power generation system to the power grid.

	66. (Previously Presented) The flexible datacenter of claim 65 wherein BTM power availability at the BTM power input system comprises: 
one or more of local power generation subject to economic curtailment, local power generation subject to reliability curtailment, local power generation subject to power factor correction, low local power generation, start up local power generation situations, transient local power generation situations, or testing local power generation situations where there is an economic advantage to using local BTM power generation to power the flexible datacenter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest, individually or in combination, the actions taken by the control system, recited in each respective independent claim, based specifically on the BTM power availability at the BTM power input as discussed in Applicant's remarks filed 4/1/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119